Citation Nr: 1704209	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  02-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to February 26, 1999, for the grant of special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound, due to posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969, including in the Republic of Vietnam.  He died in April 2001, and the appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for the cause of the Veteran's death but denied accrued benefits. 

This case has been before the Board on multiple occasions: in February 2004, March 2008, November 2008, and June 2011.  The appellant appealed the Board's decisions dated in February 2004, November 2008, and June 2011 to the U.S. Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded each of these Board decisions.  See August 2007 Memorandum Decision; July 2010 Order pursuant to a Joint Motion for Remand; July 2013 Memorandum Decision.

Most recently, the case was before the Board in March 2014.  At that time, the Board partially granted the appellant's appeals for earlier effective dates for service connection for non-PTSD disabilities (including diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease) as well as SMC for PTSD and diabetes mellitus.  The appellant once again appealed to the Court.  

In May 2016, the Court issued a Memorandum Decision affirming the Board's decision with respect to the earlier effective date for the non-PTSD disabilities and vacating and remanding the decision with respect to whether an effective date earlier than February 26, 1999 is warranted for SMC due to PTSD alone.  The Court did not set aside this favorable portion of the Board's decision with respect to the effective date for the SMC or the Board's determination that the February 2001 Board decision that denied SMC, is moot.  As PTSD was the only disability for which the Veteran was service-connected prior to February 26, 1999, the Board has characterized the claim as reflected on the title page above. 

Finally, as discussed in the March 2014 Board decision, previous hearing requests are deemed to have been withdrawn.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. §§ 20.700 -20.704 (2016).


FINDINGS OF FACT

1.  The Veteran died in April 2001; the appellant filed a timely claim for accrued benefits in May 2001.

2.  VA received from the Veteran, a claim for SMC based on the need for regular aid and attendance or housebound status on February 26, 1999.  

3.  The Veteran was substantially confined to his home and required aid and attendance of another due to PTSD, as of September 20, 1995.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance due to PTSD, effective September 20, 1995 have been met for purposes of accrued benefits.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

This appeal arises from downstream issues following the grants of service connection and special monthly compensation.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required when there is an appeal as to the effective date and/or rating assigned; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Accrued benefits are determined on the basis of evidence actually or constructively of record at the time of a Veteran's death.  38 U.S.C.A. § 3.1000(a).  There is no indication of relevant records that were constructively of record at the time of the Veteran's death that were not a part of the claims folder.  Additional development could not serve as a basis for accrued benefits.  There is no further assistance that could aid in substantiating the issue on appeal.

II. Merits Analysis

Claims for VA benefits do not survive a claimant's death; however, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C.A. § 5121 (a), (c); 38 C.F.R. § 3.1000.  Accrued benefits are "periodic monetary benefits ... to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death." Id.  SMC based on the need for regular aid and attendance is among those periodic benefits contemplated by the accrued benefits statute.  Ralston, 13 Vet. App. at 111; see also 38 C.F.R. §§ 3.350 -3.352 (regulatory criteria for aid and attendance). 

Here, the appellant is the Veteran's surviving spouse, and she filed a timely claim for death benefits including accrued benefits, in May 2001, within one year after the Veteran's death.  See id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claims.  Teten v. West, 13 Vet. App. 560, 562 (2000).  Nevertheless, the appellant's claim must be considered for any issues that were pending at the time of the Veteran's death, without regard to any prior disposition of those issues during his lifetime.  38 U.S.C.A. §§ 5121 (a),(c), 7104(b); 38 C.F.R. §§ 3.1000, 20.1106.

Because of the prior Court decision with respect the effective date for SMC, the only question that remains is whether the Veteran was entitled to SMC prior to February 26, 1999 due to his PTSD disability alone. 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  

This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (I).

A TDIU may satisfy the "rated as total" element of section 1114(s), if the TDIU is awarded for a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In addition to SMC based on housebound status, SMC may also be awarded under 38 U.S.C.A. § 1114 (l) (West 2014) on the basis of need for aid and attendance.  See also 38 CFR §§ 3.350 (b), 3.352 (2016).  Such a need means helplessness or so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b) (2016).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need, however the need must be caused solely by service connected disabilities.  Id.

Generally, the effective date for a grant of service connection and disability compensation, or SMC claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The date entitlement arose means the date the disability was shown to be present and entitlement was warranted under the law, based on any raised theory.  

VA also has a duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. at 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280   (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

By way of background, service connection for the Veteran's PTSD was granted in a November 1996 rating decision and initially rated as 30 percent disabling, effective September 20, 1995.  The Veteran filed a timely notice of disagreement with the assigned disability rating.  In May 1997, the AOJ assigned a total disability rating for unemployability due to PTSD, effective January 26, 1996.  In February 1999, the Veteran filed a claim for SMC, which the AOJ denied in a March 1999 rating decision.  The Veteran appealed the decision to the Board.  In March 2001, the Board denied the Veteran's appeal for a higher rating for PTSD as well as the claim for SMC.  Also in March 2001, the Veteran filed claims for service connection for the non-PTSD disabilities discussed in the Introduction above.  
  
The Veteran died in April 2001.  As discussed in the March 2014 Board decision, because the Veteran died within 120 days of the March 2001 Board decision, the March 2001 Board decision became null and the Veteran's appeal remained pending.  In May 2001, the appellant filed a timely claim for accrued benefits owed to the Veteran, which included benefits which were pending on appeal as well as those pending initial adjudication at the AOJ.   

In August 2002, the AOJ granted service connection for the cause of the Veteran's death due to diabetes mellitus and complications, as well as an increased rate of payment for the month of the Veteran's death based on the service connection for the Veteran's non-PTSD disabilities due to the Veteran's herbicide exposure in service.  In the same decision, the AOJ determined that the Veteran was entitled to SMC due to aid and attendance based on the Veteran's service-connected diabetes mellitus, from March 27, 2001.  The payment of accrued benefits, however, was denied.  The appellant appealed to the Board.

As discussed in the Introduction above, this case has been before the Board and the Court several times.  In June 2011, the Board granted an initial 100 percent disability rating for PTSD.  Further, in the March 2014 decision, the Board granted earlier effective dates of February 26, 1999 for service-connection for the non-PTSD disabilities as well as SMC for aid and attendance, due to PTSD and diabetes mellitus.  The only issue presently on appeal is whether the Veteran was entitled to SMC for PTSD alone, prior to February 26, 1999.  

The appellant's attorney argues that the appellant is entitled to SMC based on PTSD and non-PTSD disabilities that were not yet service-connected prior to February 26, 1999.  In raising this argument, the attorney also contends that service connection for those non-PTSD disabilities is warranted on a secondary basis prior to February 26, 1999; however, the argument as merely another theory of entitlement for an earlier effective date for the service-connected, non-PTSD disabilities.   As the Court has already affirmed the Board's March 2014 decision to apply February 26, 1999 as the earliest effective date for the non-PTSD disabilities, the Board need not address the appellant's argument for secondary service connection of the non-PTSD disabilities prior to February 26, 1999. 

	Factual background

Pertinent evidence of record regarding the period prior to February 26, 1999 includes a statement from the appellant dated in November 1995 in which she reported that the Veteran was unable to cope with the simplest of daily routines.  She explained that the Veteran isolated himself from others a lot of the time and that daily routine challenges could be overwhelming for him.  

Also of record are reports of VA examinations dated in March 1997.  The March 1997 VA psychiatric examination report noted the Veteran's and appellant's reports that the Veteran remained at home "almost constantly."  

The March 1997 VA social and industrial survey included the Veteran's report that he had a "hard time taking care of [him]self" due to PTSD symptoms.  During the survey, he also reported that he spent "most of his time at home," and that while he "ha[d] been attending Vietnam veteran groups," he felt that these sometimes caused him to dwell on his experiences and bring about nightmares.  In supporting his conclusion that the Veteran was unemployable due to his severe PTSD symptoms, the examining certified clinical social worker explained that the Veteran "[i]nteracts in Vietnam veteran groups but is uncomfortable attending these meetings," "does not attend church [or] socialize in the community," "will not go to restaurants nor ... accompany his wife to the grocery store," and "prefers to be home alone."

In a December 1998 letter, Dr. S.H. noted that the Veteran was "essentially homebound because of his medical problems." 

A January 1999 questionnaire completed by the Veteran's physician noted that the Veteran required the care or assistance of another person in order to dress, bathe, pivot out of bed to chair, and to give medication.  

Another January 1999 questionnaire regarding homebound and/or aid and attendance benefits, noted that the Veteran required the care or assistance of another person because he was unable to perform activities of daily living independently.  The physician found that the Veteran was cognitively and affectively unable to live independently. 

In the Veteran's April 1999 notice of disagreement with the AOJ's decision to deny SMC for aid and attendance, he argued that if not for PTSD, he would have been able to manage his medical conditions in an independent manner and would not be housebound or bedridden.  

The Veteran's psychiatrist's letter dated in September 1999 noted that the Veteran's psychiatric symptoms caused significant difficulties functioning.  

In the Veteran's November 1999 Substantive Appeal Form 9, he reported that he experienced a circular relationship between his PTSD and his medical conditions and that his PTSD aggravated his medical conditions to such a degree that he required SMC.  The Veteran argued that letters from Dr. H. and Dr. L., both dated in January 1999, demonstrate that his PTSD interacted with his medical conditions and caused additional disability. 

A December 1999 letter from the Veteran's physician noted that the Veteran required assistance 24 hours per day, seven days per week, mainly due to PTSD that was complicating his overall care.  

	Analysis

The Board has considered all of the evidence of record and finds that SMC is warranted for aid and attendance as well as being housebound, due to PTSD, as of September 20, 1995, the date of service connection for PTSD.  

In this regard, the Board finds that even though the Veteran filed a formal claim for SMC on February 26, 1999, the issue of entitlement to SMC was inferred in the downstream issue of entitlement to a higher initial evaluation for the Veteran's PTSD.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (stating that SMC "benefits are to be accorded when a [V]eteran becomes eligible without need for a separate claim."); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).

Further, the first requirement for a service connected disability rated as 100 percent disabling, has been met since September 20, 1995.  A June 2011 Board decision, assigned an initial 100 percent disability rating for PTSD as of that date.  Additionally, the Veteran was substantially confined to his home and required aid and attendance, due to PTSD alone, as of September 20, 1995.   

When the Board t assigned the effective date of February 26, 1999 for SMC in the March 2014 decision, it based the decision, in part, on the January 1999 homebound questionnaires (received by VA on February 26, 1999), regarding both physical and psychiatric disorders that rendered him unable to live independently.   However, upon further review, the Board finds it significant that the January 1999 homebound questionnaire from the Veteran's psychiatrist, Dr. L, found that the Veteran was unable to live independently due to cognitive and affective disability.  

The January 1999 private opinion confirms that the Veteran's psychiatric disorder alone prevented him from living independently, in other words, requiring the aid and attendance of another person.  The January 1999 opinion coupled with the earlier reports from the private psychiatrist as well as two March 1997 VA examination reports, confirms that the Veteran at least as likely as not required aid and attendance due to his PTSD since the date of service connection for PTSD. 

Moreover, the evidence supports a finding that that the Veteran was substantially confined to his home due to his PTSD, as of September 20, 1995.  In this regard, the Board finds it significant that reports from the March 1997 VA psychiatric examiner and the March 1997 social and industrial survey examiner, as well as Dr. L. all found the Veteran was unable to work due to PTSD and that his functioning was significantly impaired.  Further, these opinions were based on the Veteran's (and appellant's) reports that the Veteran was unable to leave his house, drive, or otherwise function around other people, due to his PTSD.  None of the VA and private physicians indicated that the Veteran or appellant was exaggerating their statements.  To the contrary, the March 1997 VA psychiatric examiner noted that the Veteran exhibited symptoms of blunted and depressed affect and became tearful on several occasions when describing his symptoms and past history.  

The Board has no reason to doubt the credibility of the competent statements from the Veteran and the appellant regarding the symptoms the Veteran experienced when he faced the prospect of leaving his home.  

The Board places a high probative value on the March 1997 VA examination reports, as well as the treatment records from Dr. L., as all of the observations and opinions were based on a review of the pertinent medical records, as well as thorough interviews with the Veteran and the appellant.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).   

The Board has also considered the Veteran's written statements that there was a circular relationship between his PTSD and his physical disabilities that were later service-connected.  However, the Board notes that when his non-PTSD disabilities were service-connected, they were not service connected as secondary to PTSD, but rather on a direct basis as directly related to service.  Moreover, as discussed above, the issue of entitlement to earlier effective date for the non-PTSD disabilities was settled by the Court in the May 2016 Memorandum Decision, which affirmed the Board's March 2014 decision with respect to that issue.  Thus, the effective date of the non-service connected PTSD disabilities is not at issue here. 

In conclusion, after a careful review of the entire record, the Board finds that the Veteran was entitled to SMC under 38 U.S.C.A. § 1114(l) for being in need of regular aid and attendance, as well as under 38 U.S.C.A. § 1114(s) for being housebound, both due to PTSD alone, beginning September 20, 1995, the date of service connection for PTSD.  To this extent, the claim is granted.  

This decision finds that the Veteran was entitled to SMC as of the date of service connection for PTSD.  The Board does not offer an opinion on any specific amount of funds owed to the Veteran at the time of his death.  The Board acknowledges that at the time of the Veteran's death, and the appellant's claim for accrued benefits, a claimant seeking payment of accrued benefits could only receive "up to two years' worth of 'due and unpaid' periodic benefits."  38 U.S.C.A. § 5121 (a)(c) (West 1991); 38 C.F.R. § 3.1000 (2000); see also Ralston v. West, 13 Vet. App. 108, 111 (1999).  Recovery was limited to "a maximum two-year period of benefits accrued at any time during the veteran's life," not just the two years immediately preceding death.  Terry v. Principi, 367 F.3d 1291, 1294-96 (Fed. Cir.2004).  This two-year limitation was subsequently removed, but only as to deaths occurring on or after December 16, 2003.  Taylor v. Nicholson, 21 Vet .App. 126, 129 n. 2 (2007) (citing Veterans Benefits Act of 2003, Pub.L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) (amending 38 U.S.C.A. § 5121 (a)).

The grant of SMC at the aid and attendance rate renders the issue of entitlement to SMC at the housebound rate moot.  This is because the housebound rate is a less than the aid and attendance rate.  38 U.S.C.A. § 1114.


ORDER

SMC for aid and attendance, due to service-connected PTSD, is granted effective September 20, 1995 for purposes of accrued benefits, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


